      Case: 1:21-cv-04271 Document #: 1 Filed: 08/11/21 Page 1 of 8 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

TRUSTEES of the CHICAGO REGIONAL COUNCIL               )
OF CARPENTERS PENSION FUND, CHICAGO                    )
REGIONAL COUNCIL OF CARPENTERS                         )
SUPPLEMENTAL RETIREMENT FUND, CHICAGO                  )
REGIONAL COUNCIL OF CARPENTERS                         )
WELFARE FUND, CHICAGO REGIONAL                         )
COUNCIL OF CARPENTERS APPRENTICE &                     )
TRAINEE PROGRAM FUND and KRISTINA M.                   )
GUASTAFERRI, Administrator of the Funds,               )
                                                       )
                                  Plaintiffs,          )     CIVIL ACTION
                                                       )
      v.                                               )
                                                       )
C&S CARPENTRY, LLC and DAVID CAMPBELL,                 )
an individual,                                         )
                                                       )
                                  Defendants.          )

                                     COMPLAINT

      Plaintiffs, Trustees of the Chicago Regional Council of Carpenters Pension Fund,
et al. (the "Funds"), by their undersigned attorney, Daniel P. McAnally, complain of the
Defendants, C&S Carpentry, LLC and David Campbell, as follows:

                                         Count I

                   (Failure To Pay Employee Benefit Contributions)

      1.     This action arises under Section 502(e)(1) and (2) of the Employee
Retirement Income Security Act, ("ERISA"), as amended, 29 U.S.C. §1132(e)(1) and (2)
and Section 301(a) of the Labor Management Relations Act of 1947 ("LMRA"), as
amended 29 U.S.C. §185(a); and 28 U.S.C. §1331. Jurisdiction is founded on the
existence of questions arising thereunder.
      Case: 1:21-cv-04271 Document #: 1 Filed: 08/11/21 Page 2 of 8 PageID #:2




       2.     Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.
§1132(e)(2), and 28 U.S.C. §1391(a) and (b).

       3.     The Funds are multiemployer benefit plans within the meaning of Sections
3(3) and 3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). The Funds are administered at
12 East Erie Street, Chicago, Illinois and venue is proper in the Northern District of
Illinois. Kristina M. Guastaferri (the "Administrator") is the Administrator of the Funds,
and has been duly authorized by the Funds' Trustees to act on behalf of the Funds in the
collection of employer contributions owed to the Funds and with respect to the
collection by the Funds of amounts which have been or are required to be withheld from
the wages of employees in payment of Union dues for transmittal to the Chicago
Regional Council of Carpenters, (the "Union"). With respect to such matters, the
Administrator is a fiduciary of the Funds within the meaning of Section 3(21)(A) of
ERISA, 29 U.S.C. § 1002(21)(A).

       4.     Defendant, C&S Carpentry, LLC, (the "Employer") is an employer engaged
in an industry affecting commerce and is an employer within the meaning of Section
3(5) of ERISA, 29 U.S.C. §1002(5), and Section 301(a) of LMRA, 29 U.S.C. §185(a).

       5.     The Union is a labor organization within the meaning of 29 U.S.C. §185(a).
The Union and the Employer are parties to a collective bargaining agreement ("CBA")
and to all CBAs subsequently negotiated, which require the employer to pay fringe
benefit contributions to the Funds and to remit dues deducted from the employees'
wages. The CBA adopts and incorporates the Funds' respective Agreements and
Declarations of Trust.

       6.     The Funds are also authorized by the Union to act as a collection agent for
Carpenters International Training Fund ("INTL FND"), UBC Labor Management
Education and Development Fund ("LAB MT / CAF"), MARBA Industry Advancement
Fund ("MIAF"), and the Chicagoland Construction Safety Council ("Safety"),
Construction Industry Service Corporation ("CISCO").




                                             2
      Case: 1:21-cv-04271 Document #: 1 Filed: 08/11/21 Page 3 of 8 PageID #:3



       7.     The CBA binds the employers to the Funds’ Trust Agreements and thus to
the rules and regulations promulgated by the Funds’ Trustees under the Trust
Agreements.

       8.     The CBA establishes a self-reporting system wherein the employers must
submit monthly contributions remittance reports ("contribution reports") and payments
shown to be due on those contribution reports. In those contribution reports, the
Employer identifies the employees covered under the CBA and the amount of
contributions due to the Funds on behalf of each covered employee.

       9.     In the event an employer becomes delinquent in making the contribution
payments, the employer is liable for the unpaid contributions, attorney fees liquidated
damages and interest as set forth in the Trust Agreements and Delinquency Collection
Procedure.

       10.    Pursuant to ERISA and the Funds' Delinquency Collection Procedure,
Plaintiffs are entitled to liquidated damages at the rate of 1.5% compounded. Pursuant
to the Apprentice Trust Agreement, the Funds are also entitled to liquidated damages at
the rate of 1.5% compounded.

       11.    If the Employer becomes delinquent in the contribution payments, the
Funds send a monthly letter to the Employer, up until the time that a lawsuit is filed,
indicating the amount of liquidated damages due.

       12.    Pursuant to ERISA and the Funds' Delinquency Collection Procedure,
Plaintiffs are entitled to interest. The interest calculation is based on the ERISA Section
awarding such interest, 29 U.S.C. §1132(g)(2) and the calculation is done pursuant to
Section 6621 of the Internal Revenue Code.

       13.    Notwithstanding the obligations imposed by the CBA, the employer has
breached the CBA by failing to do the following:




                                             3
      Case: 1:21-cv-04271 Document #: 1 Filed: 08/11/21 Page 4 of 8 PageID #:4



       (a)    to submit monthly contribution reports and payments for the months of
              July 2021 through present, thereby depriving the Funds of contributions,
              income and information needed to administer the Fund and jeopardizing
              the benefits of the participants and beneficiaries;

       (b)    to submit monthly contribution payments in the amount of $68,851.80 for
              the months April 2021 through June 2021, thereby depriving the Funds of
              contributions, income and information needed to administer the Fund and
              jeopardizing the benefits of the participants and beneficiaries;

       (c)    to pay liquidated damages in the amount of $1,481.02 for the months of
              January 2021 through March 2021 on previous reports wherein the
              contribution were paid late, thereby depriving the Funds of income needed
              to administer the Fund and jeopardizing the benefits of the participants
              and beneficiaries;

       (d)    to pay liquidated damages in the amount of $2,220.74 for the months
              April 2021 through June 2021, thereby depriving the Funds of income
              needed to administer the Fund and jeopardizing the benefits of the
              participants and beneficiaries;

       (e)    to pay interest in the amount of $254.16 for the months April 2021
              through June 2021, thereby depriving the Funds of income needed to
              administer the Fund and jeopardizing the benefits of the participants and
              beneficiaries.

       14.    The amounts claimed in paragraph 13(b) are the only amounts known due
at time of the filing of the complaint, however additional monies may be due the Funds
from the Employer based upon Employer's failure to submit all required contribution
reports, or to accurately state all hours for which contributions are due on reports
previously submitted, and subject further to the possibility that additional contributions
will come due during the pendency of this lawsuit.

       15.    The amounts claimed due in paragraph 13 (c), (d), and (e) are the
liquidated damages and interest due at the filing of the complaint and will increase and

                                             4
        Case: 1:21-cv-04271 Document #: 1 Filed: 08/11/21 Page 5 of 8 PageID #:5



accrue as the Funds will be seeking continuous and ongoing accrued damages during the
pendency of this lawsuit.

        16.    Despite demands duly made, the Employer has not paid the required
contributions, dues or other sums due and has failed to submit all outstanding
contribution reports and payments.

        17.    All conditions precedent to requiring contributions, reports, liquidated
damages and interest to the Funds have been met.

        18.    The Employer's actions in failing to make timely reports and contributions
violate Section 515 of ERISA, 29 U.S.C. §1145, and Section 301 of the LMRA. 29 U.S.C.
§185.

        19.    Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), the terms
of the Funds' Trust Agreements and Delinquency Collection Procedures, the Employer is
liable to the Funds for unpaid contributions and related amounts, as well as interest and
liquidated damages on the unpaid contributions and previously paid contributions,
reasonable attorneys' fees and costs, and such other legal and equitable relief as the
Court deems appropriate.

        WHEREFORE, Plaintiffs respectfully request this Court order the Defendant,
C&S Carpentry, LLC to submit all outstanding reports and contributions for the months
of July 2021 through the present and enter a judgment against Defendant, C&S
Carpentry, LLC for the amounts of contributions owed, together with all accrued
delinquent contributions, interest, liquidated damages, including before and throughout
the pendency of this lawsuit, the Funds' attorneys' fees and costs, and any other legal
and equitable relief as the Court deems appropriate.

                                          Count II

                               (Failure to Pay Union Dues)

        20.    Plaintiffs reallege and reincorporate paragraphs 1 through 12 as set forth
in Count I.

                                             5
      Case: 1:21-cv-04271 Document #: 1 Filed: 08/11/21 Page 6 of 8 PageID #:6



       21.    The Funds have been duly designated to serve as collection agents for the
Union in that the Funds have been given the authority to collect from employers, union
dues which have been deducted from the wages of covered employees.

       22.    Notwithstanding the obligations imposed by the CBA, the Employer has
failed to withhold and/or to report to and forward the union dues deducted or the Union
dues that should have been deducted from the wages of employees for the period from
April 2021 through June 2021 in the amount of $3,793.83, thereby depriving the Union
of income and failed to submit the monthly reports and union dues for the period July
2021 through present.

       23.    The amount of dues claimed in paragraph 22 is the only amount known
due at time of the filing of the complaint, however additional monies may be due the
Funds from the Employer based upon Employer's failure to submit all required
contribution reports, or to accurately state all hours for which dues are due on reports
previously submitted, and subject further to the possibility that additional dues will
come due during the pendency of this lawsuit.

       24.    The Employer is liable to the Fund for the unpaid union dues, as well as
reasonable attorneys' fees, as the Union's collection agent, and costs, and such other
legal and equitable relief as the Court deems appropriate.

       25.    The Employer's actions have violated and are violating Section 301(a) of
the LMRA, 29 U.S.C. § 185(a).

       WHEREFORE, Plaintiffs respectfully request that this Court order the
Defendant, C&S Carpentry, LLC to submit the outstanding contribution reports and
dues for the period July 2021 through present and enter a judgment against Defendant,
C&S Carpentry, LLC for the amount of the union dues owed, before and throughout the
pendency of this lawsuit, together with all attorneys' fees and costs, and any other legal
and equitable relief as the Court deems appropriate.




                                             6
      Case: 1:21-cv-04271 Document #: 1 Filed: 08/11/21 Page 7 of 8 PageID #:7




                                         Count III

                       (Illinois Wage Payment and Collection Act )

       26.     Plaintiffs reallege and reincorporate paragraphs 20 through 25 as set forth
in Count II.

       27.     At all times material herein, there was in effect the Illinois Wage Payment
and Collection Act ("Wage Act"), 820 ILCS 115/1, et seq. David Campbell is the owner
and officer of C&S Carpentry, LLC and knowingly permitted and willfully refused to
remit dues on behalf of its employees in violation of the Wage Act, 820 ILCS 115/ 14.

       28.     Section 13 of the Wage Act provides that "any officers of a corporation or
agents of an employer who knowingly permit such employer to violate the provisions of
this Act shall be deemed to be the employers of the employees of the corporation, 820
ILCS 115/13. Thus, Defendant, David Campbell, is an employer within the meaning of
the Wage Act. Defendant deducted dues from the employees wages and failed to remit
the money to the Plaintiffs. The dues are wages as defined by Section 2 of the Illinois
Wage and Payment Collection Act, which have been assigned by the carpenter
employees to the Union, 820 ILCS 115/2. Therefore, David Campbell is personally liable
for the dues deduction and other dues deductions found to be owed throughout the
pendency of this lawsuit.

       29.     This Court has supplemental jurisdiction over this claim pursuant to 28
U.S.C. §1367 as the claim is so related to the claims in Counts II and III in this action,
within such original jurisdiction that they form part of the same case or controversy
under Article III of the United States Constitution.




                                             7
      Case: 1:21-cv-04271 Document #: 1 Filed: 08/11/21 Page 8 of 8 PageID #:8




      WHEREFORE, Plaintiffs respectfully request that this Court enter a judgment
against Defendant, David Campbell for the amount of the union dues owed in the
amount of $3,793.83 for the period April 2021 through June 2021 and all other dues
shown to be owed throughout the pendency of this lawsuit, together with all attorneys'
fees and costs, and any other legal and equitable relief as the Court deems appropriate.


                                  By:    /s/ Daniel P. McAnally

                                         Attorney for Plaintiffs


                                         Daniel P. McAnally
                                         McGann, Ketterman & Rioux
                                         111 East Wacker Drive - Suite 2600
                                         Chicago, IL 60601
                                         (312) 251-9700
                                         dmcanally@mkrlaborlaw.com




                                            8
